Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Response to Amendment
The amendment to claim 14 filed 01/29/2021 is acknowledged and the rejection under 112(a) is withdrawn.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Regarding the argument that Delvaux fails to teach the configuration such that one of the blade rings is designed as opposite to the other, it was noted in the prior rejection that “one would have to select an angular alignment, if the ring stages angularly coincide with one another or not, of the possible angular alignments of the ring stages relative to another; a person of ordinary skill in the art would immediately envisage at least a 
”It should be appreciated that in the development of any such actual implementation, as in any engineering or design project, numerous implementation-specific decisions must be made to achieve the developers' specific goals, such as compliance with system-related and business-related constraints, which may vary from one implementation to another. Moreover, it should be appreciated that such a development effort might be complex and time consuming, but would nevertheless be a routine undertaking of design, fabrication, and manufacture for those of ordinary skill having the benefit of this disclosure.” – Par. 33 
It would be simplest and the cheapest solution to manufacture one blade ring or stator ring that can be repeated on multiple stages that is simply clocked (angular offset) between stages to prevent periodicity.
Regarding the argument “it was argued that the person of ordinary skill in the art had to select some alignment and that, in doing so, he would envisage a corresponding or a mirrored alignment:
The prior art U.S. Patent 7,743,497 (Gautreau) teaches that 
“However, because of the vibratory responses of the rotating blades, non-uniform vane spacings between upper and lower casing halves have been used in the past. Thus, different and alternative upper and lower blade counts in succeeding stages have been provided to reduce or eliminate the vibratory response. For example, in one compressor, stages S0 and S1 have had vane counts of 24/23 and 23/24, respectively. These non-uniform blade counts have been used in original equipment manufacture.” 
Mirroring the stage of one stator vane to another has been envisaged by those skilled in the art and has been used to reduce wake excitation (vibratory responses).
It would seem that adopting the teaching of Delvaux is well understood to one of ordinary skill in the art. For example the embodiment of fig.2 with one section containing a different number of blades than a second section and then mirroring that arrangement for a second stage has been recognized as a solution to reduce or eliminate the periodic nature of wake and bow waves. This does not teach away as argued by applicant because even Delvaux recognized that the same rotor 200 may be used in multiple stages (par. 39). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 18-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 requires that the blade ring have a configuration that is rotated relative to each other such that the blade ring is designed as opposite to the further blade ring. Since there are only two blade ring segments to be opposite, the angular alignment of the first compressor stage, the first ring segment has to equal the second ring segment of the second compressor stage or further compressor stage. The limitations of claim 18 and 19 are presented in claim although the language is different, the structural requirements are already present in a two ring segment configuration. 
For discussion purposes only, as it relates to the embodiment with 4 ring segments recited in claim 25, it is believed that the language of claim 14 would still define the angular alignment. See the annotated figures below to illustrate the point the examiner is making. 
 In order for the 4 ring segment to be opposite, in the example illustrated below, the ‘black’ filled in segment would need to be opposite of both the ‘X’ and ‘Y’ axis. The same would hold true if the segments were not equidistant sections. The axis would be defined by the segment edges to be opposite of. 

    PNG
    media_image1.png
    568
    1211
    media_image1.png
    Greyscale

Figure 1 – illustrate the opposite requirement in 2 ring segments design

    PNG
    media_image2.png
    709
    1513
    media_image2.png
    Greyscale

Figure 2 - illustrate the opposite requirement in 4 ring segments design

    PNG
    media_image3.png
    833
    1558
    media_image3.png
    Greyscale

Figure 3 - illustrate the opposite requirement in 2 ring segments design without equidistant spacing
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 18-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/009996 (Delvaux).

Regarding claim 14, Delvaux teaches at least one first blade ring of a first compressor stage and formed of at least two ring segments,
 (Figs 2-4, dotted line delimits the different segments of the blade ring), 
blades which are arranged in the ring segments of the blade ring in such a way that a first number of blades are arranged in a first ring segment and a second number of blades are arranged in a second ring segment, wherein the first number of blades is not equal to the second number [Fig. 2, top segment (element 202) has 3 blades and bottom (element 204) has 6 blades, element 208) (see paragraph 40)].
a further blade ring of a further compressor stage (“the rotor 200 may be used in multiple stages of a rotary machine, each have the same or different arrangement of the non-uniformly spaced blades.”, paragraph 39) 

wherein the blade ring and the further blade ring are secured to prevent twisting with respect to one another (Each blade ring element 164, is secured to a shaft on fig. 1 fixing the stages to be synchronized in rotation, Fig. 1)
Delvaux does not explicitly teach to have a configuration that is rotated relative to each other such that the blade ring is designed as opposite to the further blade ring.
However, one would have to select an angular alignment, if the ring stages angularly coincide with one another or not, of the possible angular alignments of the ring stages relative to another; a person of ordinary skill in the art would immediately envisage at least a corresponding angular alignment and a mirrored alignment.  
As further taught by Delvaux, “the non-uniform spacing of the blades reduces or eliminates the periodic nature of the wake and bow waves, thereby reducing the possibility of resonant behavior in the rotary machine”, - paragraph 35 

Therefore, it would be obvious to one of ordinary skill before the effective date to have modified Delvaux to provide a gas turbine engine with multiple angular positioning of a ring segment relative to another ring segment(s). Doing so, reduces the periodic nature that occurs from wake and bow waves produced by the blades. 

Regarding claim 15, Delvaux teaches
 the blades of the first ring segment are equidistant (element 210, fig. 2, paragraph 41), 
or 
 the blades of the second ring segment are equidistant (element 212, fig. 2, paragraph 41)
Regarding claim 18, Delvaux as modified above teaches the angular positioning of the first ring segment on the first blade ring is identical to an angular positioning of the said second one of the further ring segments on the further blade ring (see rejection of claim 14 and discussion under 112(d)).
Regarding claim 19, Delvaux as modified teaches an angular positioning of the second ring segment on the first blade ring is identical to an angular positioning of the said first one of the further ring segments on the further blade ring (see rejection of claim 14 and discussion under 112(d)).
Regarding claim 21, Delvaux teaches at least one of: 
the first blade ring has only two ring segments (Fig. 2), or the further blade ring has only two additional further ring segments (Fig 3-4).
Regarding claim 22, Delvaux teaches at least one of the blades of the first blade ring or the blades of the further blade ring are at least one of rotor blades or guide vanes (paragraph 37).
Regarding claim 23, Delvaux teaches wherein each of the compressor stages has a rotor blade ring and a guide vane ring (paragraph 37).
Regarding claim 24, Delvaux teaches each guide vane ring is divided into at least two ring segments of the same size (figs 2-4, paragraph 38).
Regarding claim 25, Delvaux teaches each rotor blade ring is divided into at least four ring segments of the same size (Fig. 3).
Regarding claim 26, Delvaux teaches A fluid kinetic machine having a compressor according to claim 14 (paragraph 45) and a turbine (Fig. 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745